PER CURIAM.
Petitioner, a defendant in the trial court, contends that the order of consolidation dated October 20, 2003, was entered without notice to the defendants. Respondents do not oppose the entry of a writ of certio-rari to allow a rehearing on the issue of consolidation, nor do they controvert the facts raised within the petition.1 We, therefore, grant the petition for certiorari, quash the order denying the motion for rehearing, and require the trial court to address the issue raised in the motion after a properly noticed hearing where all parties have a full opportunity to be heard.
WOLF, C.J., KAHN and LEWIS, JJ., concur.

. The trial court denied petitioner's request for rehearing on the order of consolidation ■ without holding a hearing even though it is readily apparent from the record that the plaintiffs did not provide notice to the defendants of the requested consolidation, the motion did not contain adequate certificates of service, and copies of the order consolidating the cases were not served on the defendants; furthermore, the order of consolidation incorrectly reflects that all parties agreed to the consolidation. The trial court should address how these circumstances were allowed to occur and take steps to assure that this does not happen again.